Citation Nr: 1435815	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1999 to September 1999, from October 2003 to September 2004, and from October 2005 to April 2006. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

 In February 2012 and November 2013, the Board remanded the claim to the RO (via the Appeals Management Center (AMC)) for additional development, to include a new VA joint examination and obtaining outstanding records of pertinent VA treatment.

The petition to reopen a previously denied claim for service-connection for right shoulder disorder been raised by the record and initial development has been performed, but the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.










REMAND

Unfortunately, another remand is needed prior to adjudication of the claim by the Board.  While the Board regrets the further delay that another remand of this case will cause, this matter must be remanded to ensure compliance with the Board's previous remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In its November 2013 remand, the Board instructed the RO (via the AMC) to obtain any and all VA treatment records as they relate to the Veteran's left knee disorder.  The record contains the Veteran's VA treatment records dated up to May 2008, which were already associated with the claims folder prior to the 2013 remand.  Although the June 2014 Supplemental Statement of Case (SSOC) notes that VA records from 2006 to 2012 had been reviewed, the Board can find no indication in the electronic record that any attempt was made to obtain his VA treatment records since May 2008.  If any subsequent VA treatment records exist, they might address the issue of continuity of left knee symptoms.  In order to comply with the Board's 2013 remand directives, a remand is needed to obtain any outstanding pertinent VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Pursuant to the 2013 remand directives, the Veteran was afforded a June 2014 VA examination and the VA examiner provided a medical opinion that addressed the etiology of the Veteran's claimed disorder.  If additional VA treatment records since May 2008 are associated with the claims folder, then the RO/AMC should ask the June 2014 VA examiner to review those additional records and provide an addendum statement.  



Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's virtual file by adding any VA treatment records since May 2008 that relate to his claimed left knee disorder.  If there are no such outstanding VA treatment records, then a memorandum should be associated with the claims folder that states a search was preformed, but no pertinent VA treatment records were discovered. 

2. If there are any additional VA treatment records relating to the Veteran's claimed left knee disorder since 2008 associated with the claims folder, then the RO/AMC should arrange for the VA examiner who conducted the June 2014 VA examination to review the additional records and provide an addendum statement stating a review of the additional records.  The VA examiner should also indicate whether the previous medical conclusion in the June 2014 VA examination report should be altered based on the review of those additional VA treatment records. 

3. Then, readjudicate the claim based on any additional evidence added to the record since the most recent supplemental statement of the case (SSOC) was issued with respect to these claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



